Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-14-00021-CV

                                    Jose Manuel PELAYO,
                                          Appellant

                                              v.
                                          Adriana C.
                                     Adriana C. PELAYO,
                                           Appellee

                  From the County Court at Law No. 1, Webb County, Texas
                            Trial Court No. 2013CVG000070 C1
                      Honorable Alvino (Ben) Morales, Judge Presiding

     BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, this appeal is DISMISSED and the
cause REMANDED to the trial court for further proceedings on the parties’ agreement.

       Costs are assessed against the party that incurred them.

       SIGNED April 16, 2014.


                                                _________________________________
                                                Sandee Bryan Marion, Justice